DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 27 July 2022.

Response to Amendment
Claims 1, 9, 14, and 16 have been amended. Claims 1-20 are pending.
In view of the amendment to claim 14, the objection thereto presented in the previous action (Non-Final Rejection filed on 27 May 2022) is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, p. 9, “In view of,” filed 27 July 2022, with respect to the rejections of claims 1, 2, 4, 6-8, 16, and 20 under 35 under 35 USC 103 have been fully considered and are persuasive. In particular, it would not have been obvious to the skilled practitioner to provide a fluid nozzle with a clamp and an elongated stem such that repositioning the fluid nozzle after injecting fluid into outlet channels of a particulate filter causes translation of the clamp along the elongated stem based upon the teachings of Waldo (US 2009/0056288 A1), Kaesemeyer (US 2016/0208981 A1), and Dagan (WO 2011/058556 A2) since the skilled practitioner seeking to affix a clamp to a nozzle such as that taught by Dagan would have placed the clamp on the pipe 22 (Fig. 2; p. 11, line 3), analogous to the claimed “stem,” so that translational movement of the clamp along the pipe/stem would not be possible. The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marshall J. Brown on 3 August 2022.
The application has been amended as follows: 
Claim 1
Line 12: “injecting a fluid from the fluid nozzle into the first set of outlet channels; and”
Claim 8
Lines 3-6: “first direction; 

wherein varying the position of the fluid nozzle over the outlet to the second set of outlet channels includes actuating the movable arm to move the fluid nozzle in a linear direction over the outlet”
Claim 15
Lines 4-5: “
actuating the movable arm to vary a position of the first fluid nozzle over the outlet to a second set”
Claim 16
Line 15: “that repositioning of the first fluid nozzle along the outlet causes translation of the clamp along the” 

REASONS FOR ALLOWANCE
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of system comprising a particulate filter having an outlet and an inlet, the outlet including openings to a plurality of outlet channels, the inlet including openings to a plurality of inlet channels, the outlet channels being separated from the inlet channels by a filter barrier;
a fluid nozzle positioned in contact with adjacent to the outlet comprising:
a first end in communication with a fluid source,
a second end adjacent to the outlet,
an elongated stem extending between the first end and the second end,
a clamp positioned around the elongated stem and adjacent to the first end such that repositioning of the fluid nozzle causes translation of the clamp along the elongated stem, and
a movable arm coupled to and extending from the clamp (claim 16) and methods for using such a nozzle on a particulate filter (claims 1 and 9) are considered to define patentable subject matter over the prior art.
The invention provides for a nozzle that can be moved in relation to the surface area of the face of the DPF, such that the entire face of a diesel particulate filter is treated with a fluid ([0018]).
The closest prior art is regarded to be Waldo (US 2009/0056288 A1), which discloses a method for cleaning particulate filters ([0003]), the filter or DPF (Figs. 3) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) after passing laterally through a filter medium at F ([0006]), the method comprising:
resting the distal end of an upper wand with a nozzle 34 on an upper surface 38 of a DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is facing upwardly, so that pressurized air or another suitable fluid is directed into the cells ([0046]; claim 1), the air being concentrated over a few cells at a time ([0054]);
wherein the nozzle comprises:
a top end connected to pressure tank via a hose 60 ([0052]); an end that rests adjacent or on the upper surface 38 of the filter 26 ([0053]); an elongated portion extending from a fitting 64 ([0052]) to the end at the upper surface 38, and an extensible arm 36 connected to the nozzle ([0046]).
Kaesemeyer (US 2016/0208981 A1) makes obvious the use of a clamp through clamp 12 (Fig. 1; [0032]) of a pressure washer wand with a nozzle 112 ([0035]).
Dagan (WO 2011/058556 A2) discloses a nozzle assembly used for cleaning a filter (p. 1, lines 13-14) having a cleaning head 70 (Fig. 2) that can cause a nozzle to touch a filter screen 26 with a spring tension force that urges the nozzle toward the screen (p. 10, “Referring”), wherein the spring function can be provided by an attached or embedded spring (p. 18, lines 27-29), so a nozzle capable of translational movement perpendicular to a cleaning surface was known. 
However, it would not have been obvious to the skilled practitioner to provide a fluid nozzle with a clamp and an elongated stem such that repositioning the fluid nozzle after injecting fluid into outlet channels of a particulate filter causes translation of the clamp along the elongated stem based upon the teachings of Waldo, Kaesemeyer, and Dagan since the skilled practitioner seeking to affix a clamp to a nozzle such as that taught by Dagan would have placed the clamp on the pipe 22 (Fig. 2; p. 11, line 3), analogous to the claimed “stem,” so that translational movement of the clamp along the pipe/stem would not be possible.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772